On March 1, 2013, this court suspended the petitioner, Scott C. Stockwell, from the practice of law in Kansas for a period of 1 year. See In re Stockwell, 296 Kan. 860, 295 P.3d 572 (2013). The court further ordered that the petitioner undergo a hearing, pursuant to Supreme Court Rule 219 (2015 Kan. Ct. R. Annot. 403), prior to consideration of a petition for reinstatement.
On March 3, 2014, petitioner filed a petition for reinstatement. On July 2, 2014, petitioner filed an amended petition for reinstatement. On July 21, 2014, the court referred the amended petition to the Disciplinary Administrator for investigation and hearing. On January 14, 2016, a hearing panel of the Kansas Board for Discipline of Attorneys conducted a hearing to consider the petitioner s petition for reinstatement.
On March 16, 2016, the hearing panel filed its report setting out the circumstances leading to the petitioners suspension, a summary of the evidence presented, and its findings and recommendations. The panel unanimously recommended that the petitioners petition for reinstatement of his license to practice law in Kansas be granted, subject to practice supervision as detailed in the petitioners plan of supervision and as amended in the final hearing report.
The court, after carefully considering the record, accepts the findings and recommendations of the hearing panel and grants the petitioner s petition for reinstatement of his license to practice law in Kansas, subject to practice supervision as detailed in the petitioner’s plan of supervision and as amended in the final hearing report.
It Is Therefore Ordered that the petitioner be reinstated to the practice of law in Kansas conditioned upon his compliance *2with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission and subject to his plan of supervision as amended in the final hearing report. Upon proof provided to the Clerk of the Appellate Courts that the petitioner has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter the petitioners name upon the roster of attorneys engaged in the practice of law in Kansas.
Effective this 28th day of March, 2016.
It Is Further Ordered that this order be published in the official Kansas Reports and that the costs herein be assessed to the petitioner.